DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of Claims 
Claims 1-6, 8-17 and 19-20 are pending in this instant application per claim amendments and remarks filed on 08/10/2022 by the Applicant, wherein Claims 1 & 10 are two independent claims reciting system and system claims with Claims 2-6/8-9 and 11-17/19-20 dependent on said two independent claims respectively.  Said claim amendments filed on 10 AUGUST 2022 by the Applicant have amended Claims 1, 4, 8, 10 and 13, while Claims 7 and 18 are shown as cancelled.           
No IDS has been filed by the Applicant so far.          
This Office Action is a final rejection based on the claim amendments and the remarks filed on 10 AUGUST 2022 by the Applicant for its original claims/ application filed on 13 JANUARY 2020 that is titled:           “Reward Validation for Multiple Merchant Category Code Merchants”.             
Accordingly, amended Claims 1-6, 8-17 & 19-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-6, 8-17 & 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1 and 10 are independent system and system claims respectively.           
Analysis                         
Claim 10: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a transaction processing server reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of a database made up of merchant records therein, a server coupled to the database and comprising a processor to receive a message about payment authorization, said message containing data about an issuer and a merchant identifier (ID), retrieve the merchant record with matching ID, determine if retrieved merchant record has two or more active codes, & if yes, add an indicator in another message, and transmit said another message to the issuer for payment.  In other words, the claim relates generally to payment transactions and, more particularly, to identifying multiple merchant category codes (MCCs) associated with merchants processing said payment transactions (per Field of the Disclosure).  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices, and/or commercial or legal interactions, but for the recitation of generic computer/s and/or computer system component/s such as the servers/ processors.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of adding the two or more merchant codes to a second data element of clearing transaction message. These additional elements are considered extra-solution activities.  The server and processors in these steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data (including adding the two or more merchant codes to a second data element of clearing transaction message).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).                

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the latest claim amendments (including enrich message/data), ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of adding the two or more merchant codes to a second data element of clearing transaction message, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Also, the Applicant’s Specification para [0094] states --- {“Certain embodiments are described herein as including logic or a number of routines, subroutines, applications, or instructions.  These may constitute either software (e.g., code embodied on a machine-readable medium or in a transmission signal) or hardware.  In hardware, the routines, etc., are tangible units capable of performing certain operations and may be configured or arranged in a certain manner.  In example embodiments, one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors) may be configured by software (e.g., an application or application portion) as computer hardware that operates to perform certain operations as described herein.“} indicates that these additional elements are conventional;  and for these reasons, there is no inventive concept and the claim is not patent eligible.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.             
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.             

The analysis above for transaction processing server Claim 10 applies to all statutory categories of the invention including server Claim 1.  Furthermore, the limitations of dependent transaction processing server Claims 11-17/19-20 further narrow the independent transaction processing server Claim 10 with additional steps and limitations (e.g., operations with numerical order and reverse numerical order;  adding and comparing MCCs;  message conforming to ISO 8583;  flag message/s;  clearing batch file, etc.), and do not resolve the issues raised in rejection of independent system Claim 10.  Accordingly, also additional limitations of dependent server Claims 2-6/8-9 further narrow independent server Claim 1 similarly, and thus, are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis and do not resolve the issues, because they also recite similar limitations as the dependent transaction processing server Claims 11-17/19-20.  Accordingly, dependent transaction processing server Claims 2-6/8-9 are also rejected as ineligible for patenting under 35 
U.S.C. 101 based upon the same analysis.       
Therefore, said Claims 1-6, 8-17 & 19-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.         

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims, Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant in on 08/10/2022 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)                     


Exemplary Analysis for Rejection of Claims 10-20 

Independent Claim 10 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2013/ 0041822 filed by Wagner et al. (hereinafter “Wagner”) in view of Pub. No. US 2003/ 0061170 filed by Uzo, Chijioke Chukwuemeka (hereinafter “Uzo”), and further in view of Pub. No. US 2017/ 0124574 filed by Gerard et al. (hereinafter “Gerard”), and further in view of Pub. No. US 2019/ 0236601 filed by Izenson et al. (hereinafter “Izenson”),  and as described below for each claim/ limitation.         

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 10, Wagner teaches ---   
10.     A transaction processing server comprising:           
a database comprising a merchant table having one or more merchant records therein, each merchant record comprising (a unique merchant identifier) associated with a distinct merchant and one or more active merchant category codes associated with (the unique merchant identifier);   and            
(see at least:   Wagner Abstract and Brief Summary in paras [0006]-[0010];  & para [0008] about {“Another embodiment of the invention is directed to a method comprising receiving an authorization request message comprising encrypted additional data for a transaction from an access device operated by a merchant; decrypting, by a server computer, the encrypted additional data associated with the transaction; storing the decrypted additional data associated with the transaction in a database; determining whether the merchant is eligible to receive decrypted additional data; and transmitting an authorization response message to the access device.  Other embodiments of the invention are directed to server computers that can perform the method.”}; & para [0027] about {“For example, using embodiments of the invention, the merchant cannot falsify ratings data (e.g., change an unfavorable review into a favorable one) in an attempt to generate additional business.  Additionally, since the additional data is collected at the same time a specific transaction is being conducted, the additional data (e.g., feedback, profile information of the user, etc.) can be directly associated with the specific transaction.  This can tie a specific transaction to the additional data, thereby providing the merchant or other party with better analytics.”}; & para [0029] about {“Also in embodiments of the invention, the portable consumer device may interact with an access device.  The access device may be a mobile POS terminal that the merchant may present to the user at the time of the transaction.”}; & para [0031] about {“Embodiments of the invention further allow the payment processing network or other entity to bundle the decrypted additional data associated with specific transactions for the merchant.  The merchant may subscribe to services from the payment processing network or other entity to receive decrypted additional data associated with the transactions and/ or corresponding users.”}; & para [0038] about {“For example, transaction data can include a unique transaction identifier, transaction date and time, account number, transaction class code (e.g., credit, debit, ATM, prepaid, etc.), merchant code (e.g., MVV, DBA, etc.), ATM code, acquirer code, acquirer processor code, issuer code (e.g., BIN, etc.), issuer processor code, authorization category code (e.g., approved, declined, rejected, etc.), one or more error codes, transaction amount (e.g., settlement amount), cardholder or account holder information (e.g., name, date of birth, address, phone number, etc.), card verification value (CVV), expiration date, loyalty account information, and other information relating to the transaction.”}; & para [0055] about {“Other transaction data may be stored and associated with the decrypted rating, including an account identifier, merchant ID, transaction details (e.g., products purchased or services received), and transaction amount.  The ratings server computer 29 may generate and transmit a subscription response 29(b) to the payment processing network 26 to confirm whether or not the merchant is a subscriber.”}; & paras [0059]-[0060] about {“FIG. 2 shows a flowchart illustrating a method of conducting a transaction according to the embodiment of the invention described above.  A user 30 may possess a mobile device 36 to conduct the transaction with a merchant 22 at an access device 34. ...... In step A1, the user 30 initiates a payment transaction with the merchant at the access device 34.  For example, the user 30 may bring items at a retail store to a checkout counter to initiate a transaction to purchase the items.”}; & para [0080] about {“Other transaction data may be stored and associated with the decrypted additional data including an account identifier, merchant ID, transaction details (e.g., products purchased or services received), and transaction amount.  The additional data server computer 40 may generate and transmit a subscription response 40(c) to the payment processing network 26 to confirm whether the merchant is subscribed or not.”}; & paras [0084]-[0085] about {“FIG. 4 shows a flowchart illustrating a method of conducting a transaction according to the embodiment of the invention described above corresponding to FIG. 3.  A user 30 may possess a payment card 32 to conduct the transaction with a merchant at an access device 34. ...... In step B1, the user 30 initiates a payment transaction with the merchant at the access device 34.  For example, the user 30 may have just finished a meal at a restaurant and is ready to pay for the meal, thus asking a waiter for a bill.”}; & paras [0106]-[0107] about {“FIG. 6 shows a flowchart illustrating a method of conducting a transaction according to the embodiment of the invention described above corresponding to FIG. 5. A user 30 may possess a mobile device 36 to conduct the transaction with a merchant 22 at an access device 34. ...... In step C1, the user 30 initiates a payment transaction with the merchant at the access device 34. For example, the user 30 may bring items at a retail store to a checkout counter to initiate a transaction to purchase the items.”}; & para [0130] about {“FIG. 9 illustrates an exemplary ratings database 31, or additional data database 42. The ratings database 31 may comprise a look-up table of different fields 2202-2218.  Each field may include data relating to the transaction and/or the user, such as transaction ID 2202, account identifier (e.g., PAN) 2204, a rating of the transaction (or other additional data) 2206, merchant ID 2210, payment data (e.g., payment card information) 2212, transaction amount 2214, and/or transaction data (e.g., items purchased, services provided) 2208.”}; & para [0143] about {“In embodiments of the invention, user feedback or additional data regarding a transaction and/or a merchant is protected from tampering by the merchant by encrypting the feedback at the time of the transaction before being transmitted to the merchant.  This is accomplished by having the user enter additional data (e.g., rating) on a mobile device (or the information may originate in some other way from the mobile device) where it is encrypted.”}; & para [0151] about {“The subscription status of the merchant may be determined by looking up a merchant identifier in a table or database at the payment processing network.”}; & para [0154] about {“The mobile device may provide a picture of its registered user or account holder of a payment device used in the transaction, allowing the merchant to verify instantly with the person conducting the transaction to ensure that the mobile device has not been stolen.”};  which together are the same as claimed limitations above)     

Examiner notes that “merchant code” taught by Wagner is short-hand for MCC aka Merchant Category Code as shown in one of four attached NPLs.  Furthermore, Examiner notes that the latest Izenson reference added herein for rejection of the latest claim amendments in second-last step also teaches about MCC explicitly as MCC 354 plus paras [0002], [0034] & [0114] about MCC.           


Wagner teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a/the unique merchant identifier’.  However, Uzo teaches it explicitly.            
(see at least:   Uzo Abstract and Objects & Summary of the Invention in paras [0023]-[0032];  and para [0081] about {“A merchant ID field 84 is the unique identification number of the requesting merchant (FIG. 1) who currently holds the token.  This number is unique to each merchant and is created at registration.”}; & para [0094] about {“The clearing server 12 creates a record for the merchant and assigns the merchant a unique merchant ID in step 136. This is used with a merchant PIN for authentication and to access its transaction records on the clearing server 12.”};  which together are the same as claimed limitations above including ‘a/the unique merchant identifier’)   

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Wagner with teachings of the Uzo.  The motivation to combine these references would be to allow the merchant who may not be able to identify a transaction associated with the experience of the consumer, making it difficult for the merchant to target areas of improvement (see para [0003] of Wagner), and to provide a complete, protocol independent, real-time payment, single use, token system that is software based and does not depend on additional hardware, and that must be able to execute multiple consecutive transactions between the same consumer and a merchant, require one-time authentication, which will produce significant reductions in networking and computational overhead (see para [0022] of Uzo).         


Wagner and Uzo teach ---            
a processor coupled to the database, the processor programmed to:      
(see at least:   Wagner ibidem;  and para [0026] about {“The encrypted additional data can be transmitted to a server computer operated by a payment processing network (e.g.,VisaNet) or entity other than the merchant.  The server computer in the payment processing network may decrypt the encrypted additional data, and store the additional data in a database. At some point in time, the server computer can re-transmit the decrypted additional data to the merchant.”}; & para [0047] about {“FIG. 1 shows a block diagram illustrating a system for conducting a transaction according to an embodiment of the invention.  System 10 comprises a user 30 with a portable consumer device, such as a mobile device 36, an access device 34, a merchant computer 22, an acquirer computer 24, a payment processing network (e.g., VisaNet) 26, and an issuer computer 28.  One or more of these components can be operatively coupled together.  The system 10 may also comprise a ratings server 29 including a ratings database 31.  The ratings server 29 and ratings database 31 may be operated by another entity external to the payment processing network 26, or may be operated internally by the payment processing network 26.  Further details about each of these components are provided below.”}; & paras [0055]-[0056] about {“In some embodiments, the payment processing network 26 may generate and transmit a subscription query 26(c) to a ratings server computer 29 or other entity, coupled to a ratings database 31.  If the ratings server computer 29 determines that the merchant is a subscriber, and is therefore eligible to receive the decrypted additional data, the decrypted rating and an associated transaction ID 29(a) are stored in the ratings database 31. ...... Although the ratings server 29 and the ratings database 31 are shown as being outside of the payment processing network 26, the ratings server 29 and the ratings database 31 may be present in the payment processing network 26 in other embodiments of the invention.”}; & para [0066] about {“In other variations of the invention, the payment processing network 26 may communicate with another entity comprising a server computer (e.g., ratings server 29 of FIG. 1) and a database (e.g., ratings database 31 of FIG. 1) to determine whether the merchant is subscribed and therefore eligible to receive decrypted additional data associated with the transaction.”}; & para [0081] about {“Although the additional data server computer 40 and the additional data database 42 are shown as being outside of the payment processing network 26, they may be present in the payment processing network 26 in other embodiments of the invention.”}; & para [0093] about {“In other variations of the invention, the payment processing network 26 may communicate with another entity comprising a server computer (e.g., additional data server 40 of FIG. 3) and a database (e.g., additional data database 42 of FIG. 3) to determine whether the merchant is subscribed and therefore eligible to receive decrypted additional data associated with the transaction.”}; & para [0098] about {“The mobile device 36 may be enabled to communicate over a mobile gateway 27 to the payment processing network 26.  The system 50 may also comprise a ratings server computer 29 including a ratings database 31.  The ratings server computer 29 and ratings database 31 may be operated by another entity external to the payment processing network 26, or may be operated internally by the payment processing network 26.”}; & para [0104] about {“In other embodiments of the invention, the ratings server 29 and ratings database 31 may be operated by the payment processing network, thus determining whether the merchant is a subscriber may be done internally within the payment processing network.”}; & para [0111] about {“In other variations of the invention, the payment processing network 26 may communicate with another entity comprising a server computer (e.g., ratings server 29 of FIG. 5) & a database (e.g., ratings database 31 of FIG. 5) to determine whether the merchant is subscribed and therefore eligible to received decrypted additional data associated with the transaction.”};  which together are the same as claimed 
limitations above)      
(see at least:   Uzo ibidem)    


Wagner and Uzo teach ---         
receive a payment authorization request message comprising a transaction merchant identifier, a transaction merchant category code, and payment account data associated with an issuer embedded therein, the payment authorization request message formatted in a standard electronic data format having an International Organization for Standardization (ISO) 8583 message type identifier (MTI) “0100” with a data element DE18 that includes the transaction merchant category code;      
(see at least:   Wagner ibidem;  and paras [0041]-[0042] about {“An "authorization request message" may include an electronic message that is sent to a payment processing network and/or an issuer of a payment card to request authorization for a transaction.  An authorization request message according to some embodiments may comply with ISO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a consumer using a payment device or payment account.  The authorization request message may include an issuer account identifier that may be associated with a payment device or payment account.  An authorization request message may also comprise additional data elements corresponding to "identification information" including, by way of example only: a service code, a CVV (card verification value), a dCVV (dynamic card verification value), an expiration date, etc. ...... An "authorization response message" may be an electronic message reply to an authorization request message.   The authorization response message may be generated by an issuing financial institution or a payment processing network.   The authorization response message may include, by way of example only, one or more of the following status indicators: Approval--transaction was approved; Decline--transaction was not approved; or Call Center--response pending more information, merchant must call the toll-free authorization phone number. The authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the payment processing network) to the merchant's access device (e.g. POS equipment) that indicates approval of the transaction.  The code may serve as proof of authorization.  As noted above, in some embodiments, a payment processing network may generate or forward the authorization response message to the merchant.”}; & paras [0052]-[0053] about {“The server computer in the payment processing network (e.g., VisaNet) 26 may remove the encrypted rating 36(b) from the authorization request message 34(a), and decrypt the encrypted rating.  The payment processing network 26 may then generate a second authorization request message 26(a) without the encrypted rating 36(b).  The second authorization request message 26(a) comprises typical transaction data for authorization, & is then transmitted to the issuer computer 28.  The issuer computer 28 then determines whether or not to approve or decline the transaction. ...... In response, the issuer computer 28 generates an authorization response message 28(a), approving or declining the transaction, and transmits the authorization response message 28(a) to the payment processing network 26.”}; & para [0057] about {“When the server computer in the payment processing network 26 receives the subscription response 29(b) with confirmation that the merchant is subscribed and is therefore eligible to receive the decrypted additional data (e.g., decrypted ratings),the payment processing network 26 incorporates the decrypted rating 36(c) with the authorization response message 28(a) from the issuer computer 28 to generate a modified authorization response message 26(b). The authorization response message 26(b) comprises the decrypted rating 36(c) and is transmitted through the acquirer computer 24, and to the merchant computer 22.”}; & paras [0067]-[0068] about {“In step A8, after receiving the authorization request message including the encrypted additional data, the payment processing network 26 (e.g., VisaNet) removes the encrypted additional data, and generates an authorization request message without the encrypted additional data.  The authorization request message without the encrypted additional data is transmitted to an issuer computer 28.  The issuer computer 28 determined whether to authorize the transaction, and generates an authorization response message indicating whether the transaction is approved or declined...... In step A9, the issuer computer 28 transmits the authorization response message to the payment processing network 26, in which the authorization response message contains an indication of whether the transaction is approved or declined.”}; & paras [0077]-[0078] about {“The server computer in the payment processing network (e.g., VisaNet) 26 may remove the encrypted additional information 46(b) from the authorization request message 44(a), and may decrypt the encrypted additional data.  The payment processing network 26 may then generate a second authorization request message 48(a) without the encrypted additional data 46(b).  The second authorization request message 48(a) comprises typical transaction data for authorization, which is then transmitted to the issuer computer 28.  The issuer computer 28 then determines whether or not to approve or decline the transaction. ...... In response, the issuer computer 28 generates an authorization response message 48(b), approving or declining the transaction, and transmits the authorization response message 48(b) to the payment processing network 26.”}; & para [0082] about {“When the server computer in the payment processing network 26 receives the subscription response 40(c) with confirmation that the merchant is subscribed & is therefore eligible to receive the decrypted additional data (e.g., decrypted ratings), the payment processing network 26 incorporates the decrypted additional data 46(c) with the authorization response message 48(b) from the issuer computer 28 to generate a modified authorization response message 48(c).  In other embodiments, other entities including a payment processing network may generate an authorization response message on behalf of an issuer.”}; & paras [0094]-[0095] about {“In step B8, after receiving the authorization request message including the encrypted additional data, the payment processing network 26 (e.g., VisaNet) removes the encrypted additional data, and   generates an authorization request message without the encrypted additional data.  The authorization request message is transmitted to an issuer computer 28.  The issuer computer 28 determined whether to authorize the transaction, and generates an authorization response message indicating whether the transaction is approved or declined.......In step B9, the issuer computer 28 transmits the authorization response message to the payment processing network 26, in which the authorization response message contains an indication of whether the transaction is approved or declined.  In other embodiments, the payment processing network 26 may generate and transmit the authorization response message on behalf of the issuer.”}; & para [0102] about {“The payment processing network (e.g.,  VisaNet) 26 may decrypt the encrypted rating.  The payment processing network 26 may then forward an authorization request message 26(a) comprising typical transaction data for authorization, and transmit it to an issuer computer 28, wherein the issuer computer determines whether to approve or decline the transaction.  In response, the issuer computer 28 generates an authorization response message 28(a), approving or declining the transaction, and transmits the authorization response message 28(a)to the payment processing network 26. In other embodiments, the payment processing network 26 may generate and send an authorization response message on behalf of the issuer.”}; & paras [0112]-[0113] about {“In step C6, after receiving the authorization request message, the payment processing network 26 (e.g., VisaNet) prepares an authorization request message to forward to an issuer computer 28.  The issuer computer 28 determined whether to authorize the transaction, and generates an authorization response message indicating whether the transaction is approved or declined.  In other embodiments, the payment processing network 26 may act on behalf of the issuer. ...... In step C7, the issuer computer 28 transmits the authorization response message to the payment processing network 26, in which the authorization response message contains an indication of whether the transaction is approved or declined.”};  which together are the same as claimed limitations above;  AND para [0055] about {“Other transaction data may be stored and associated with the decrypted rating, including an account identifier, merchant ID, transaction details (e.g., products purchased or services received), and transaction amount. The ratings server computer 29 may generate and transmit a subscription response 29(b) to the payment processing network 26 to confirm whether or not the merchant is a subscriber.”}; & para [0080] about {“Other transaction data may be stored and associated with the decrypted additional data including an account identifier, merchant ID, transaction details (e.g., products purchased or services received), and transaction amount. The additional data server computer 40 may generate and transmit a subscription response 40(c) to the payment processing network 26 to confirm whether the merchant is subscribed or not.”}; & para [0103] about {“Other transaction data may be stored and associated with the decrypted rating, including an account identifier, merchant ID, transaction details (e.g., products purchased or services received), and transaction amount. The ratings server 29 may generate and transmit a subscription response 29(b) to the payment processing network 26 to confirm whether the merchant is subscribed or not.”}; which together are the same as claimed limitations above to include ‘a transaction merchant identifier’;  AND para [0125] about {“..... The received information may comprise, for instance, identification information, transaction information, and/or any other information that the payment processing network 26 may utilize in authorizing a financial transaction or performing a settlement and clearing procedure. The communication module 204 may then transmit any received information to an appropriate module within the server computer 200 (e.g. via a data bus line 250). ...... The electronic message may, for example, comprise an authorization response message (e.g. to be transmitted to a merchant conducting a transaction) or may be an authorization request message to be transmitted or forwarded to an issuer.”}; & para [0158] about {“In an exemplary transaction involving an electronic wallet, a consumer may submit an indication to purchase or transfer funds. For example, the consumer may visit a merchant website (e.g., Facebook.com, Amazon.com, etc.), and request to purchase an item from the website, transfer funds to a friend, and/or the like. The merchant website may determine whether the electronic wallet is authorized on its website, and may provide a list of payment options.”}; which together are the same as claimed limitations above to include ‘payment authorization request’)     
Examiner notes that the numbered identifiers, for example but not limited to, DE18 for data element/s is just a nomenclature as per ISO 8583, but the teachings of “data elements” by Wagner are the same as claimed limitations above.          
(see at least:   Uzo ibidem; AND para [0049] about {“There the consumer 16 provides personal information, pays for the token, the electronic money representing cash, & then receives a token reference number which is split into a token identification number (the token id) and a Personal Identification Number (the PIN number). The token id/PIN number combination is entered by the consumer at each merchant site to perform transactions. The consumer uses accepted payment methods, e.g., a credit card, a debit card, an automated teller machine (ATM) card, an electronic check, or an anonymous prepaid card to pay for the token.”}; & para [0063] about {“Merchant transaction information records comprising the following fields: date; time; merchant id; token id; transaction amount; transaction id; product or service type; token credits; and confirmation number.”}; & para [0131] about {“The merchant 14 releases the purchased item to the consumer 16 and sends him or her the token money balance.  The consumer 16 sees the token money balance display change in real-time with each transaction. Transaction details written to the merchant database 15 comprise a transaction amount; an authorization number; transaction id; date; time; merchant id;  product id; token id of transacting token. Instead of being downloaded, the item may be sent to the consumer 16 via a different medium, delivered physically, or delivered at an agreed upon time in future.”}; & para [0213] about {“The consumer uses this token id/PIN number to perform transactions with merchants 14 selling items priced in pounds.”}; which together are the same as claimed limitations above to include ‘a transaction merchant identifier’)      


Wagner and Uzo teach ---         
detect the transaction merchant identifier and the transaction merchant category code that [[ are included in the payment authorization request message;             
(see at least:   Wagner ibidem; and see paras [0038], [0055] & [0080] cited above already; & para [0103] about {“In some embodiments, the additional data is stored and/or processed whether or not there are active subscribers so such additional data.  Other transaction data may be stored and associated with the decrypted rating, including an account identifier, merchant ID, transaction details (e.g., products purchased or services received), and transaction amount.  The ratings server 29 may generate and transmit a subscription response 29(b) to the payment processing network 26 to confirm whether the merchant is subscribed or not.”};  which together are the same as claimed limitations above)     
(see at least:   Uzo ibidem; and sub-section titled “Merchant” in paras [0058]-[0063] about {“The merchant 14 using computing devices, desiring to participate in the inventive process will also register at the clearing server.  Using commercially available Internet browsing programs, data paths 11 to the clearing server 12 are established and information, such as the name, e-mail, uniform resource locator (URL) or the TCP/IP address associated with the merchant's 14 computing device or Internet website, bank, credit and creditor account number are entered. ...... In the illustrative embodiment of the present invention, the merchant information records, similar to the consumer information records, may be maintained on the clearing server 12 as the following record sets:    a. Static merchant information records comprising the following fields:  a merchant ID; name; URL; e-mail; address; login name; password(encrypted); a type of merchant business; date created; a software version; an encryption code; a merchant creditor's name; a creditor account number; a creditor routing number; a merchant encryption key; and an authorization flag (y/n).......b. Aggregate merchant & token information comprising the following fields:  a merchant id; a token id(foreign key); sum of token id specific purchases; sum of token id specific credits; a total merchant revenue; a date; and a time. ...... c. Merchant transaction information records comprising the following fields:  date; time; merchant id; token id; transaction amount; transaction id; product or service type; token credits; and confirmation number.”};  which together are the same as claimed limitations together)     


Wagner and Uzo teach ---           
retrieve, from the merchant table, the merchant record having the unique merchant identifier that corresponds to the detected transaction merchant identifier;       
(see at least:   Wagner ibidem)      
(see at least:   Uzo ibidem; and see citations for sub-section titled “Merchant” above; and see sub-section titled “Merchant Software” in paras [0092]-[0109] about {“Merchant software is downloaded from the clear server 12 after merchant registration & installed on the merchant 14.......The process of downloading the merchant side software is shown in FIG. 4a. In step 130, the merchant using the Internet browsing software connects to the clearing server 12 (FIG. 1). ...... The merchant side software performs functions comprising the following:  1) Communicating with the clearing server 12 (FIG. 1) ...... 2) Maintaining the local merchant database 15 (FIG. 1) of all transactions conducted. In this merchant database 15, token ids & transaction records are stored.  No consumer personal or credit information is seen, stored or used. ...... 3) Performing "tiered" authentication of the tokens 68 (FIG. 1) received from the clearing server 12 by performing a single check or multiple checks of the token 68 fields depending on the price or value of the transaction. ...... 4) Communicating with the merchant 14 to authenticate token id/PIN numbers and confirm payment for each transaction. ......}


Wagner and Uzo teach ---        
determine that the retrieved merchant record includes two or more active 
merchant category codes;          
(see at least:   Wagner ibidem; and para [0038] about {“As used herein, "transaction data" may include data relating to a transaction.  In some embodiments, transaction data may include data as contained in an authorization request message, contained in an authorization response message, and/or generated by the processing of an authorization message. For example, transaction data can include a unique transaction identifier, transaction date and time, account number, transaction class code (e.g., credit, debit, ATM, prepaid, etc.), merchant code (e.g., MVV, DBA, etc.), ATM code, acquirer code, acquirer processor code, issuer code (e.g., BIN, etc.), issuer processor code, authorization category code (e.g., approved, declined, rejected, etc.), one or more error codes, transaction amount (e.g., settlement amount), cardholder or account holder information (e.g., name, date of birth, address, phone number, etc.), card verification value (CVV), expiration date, loyalty account information, & other information relating to the transaction.”};  which together are the same as claimed limitations above)   Examiner notes that each “transaction data” disclosed above by Wagner may include many different merchant’s codes for the types of different products sold, and thus,  satisfy above recitation of ‘two or more active merchant category codes’.        
(see at least:   Uzo ibidem; and para [0030] about {“A request from a second merchant to the clearing server would require that the clearing server retrieve the token and its transaction record from the first merchant, update its own database records, generate a new token, and then send the token to the second merchant.”}; & para [0045] about {“The creditor clearing servers 12 also interact with creditors, e.g., banks and credit card companies, whose authorization attaches a value to electronic money called a token which is used to perform transactions between merchants 14 and consumers 16.”}; & para[0059] about {“A table with a similar schema is created by the merchant 14 in a local merchant database 15.  The merchant database is specific for the invention and is created and managed by merchant side software installed on merchant 14 during registration at the clearing server 12.  The merchant database 15 is accessed when the clearing server 12 polls the merchant 14 to retrieve (i.e. upload) a token with its transaction records.”}; & para [0158] about {“The consumer 16 connects to a second merchant 14(2) and enters his or her token id and PIN number at that merchant.  The merchant 14(2) contacts the clearing server 12, submits the token id and PIN number received and requests the token 68 (FIG. 3) with an update key. The clearing server 12 then retrieves the token 68 with its transaction records from the first merchant 14(1).  The token 68 with all its records is removed from the merchant 14(1) from the merchant database 15(1) and from its memory 34 (FIG. 2).”};  which together are the same as claimed limitations above)        


Wagner and Uzo teach ---          
based on the determination, identify each merchant category code of the (two or more active merchant category codes is different than the transaction merchant category code);        
(see at least:   Wagner ibidem to include equivalent of ‘two or more active merchant category codes’ described above)     
(see at least:   Uzo ibidem; and sub-section titled “Additional Details and Embodiments” in paras [0160]-[0184] about {“The receiving clearing server 12, inserts the token record into its clearing server database 13; generates the token and writes its own database alias and IP address into field 72 and field 92 on the token.  The database alias allows any clearing server 12 receiving an upload of a token and its transaction records to identify the clearing database 13 where the token records reside.  The clearing server IP address allows a merchant 14 to upload the token 68 and transaction records back to the clearing server 12 from whom it was received.”};  which together are the same as claimed limitations above)     

Wagner and Uzo teach as disclosed above, but they may not explicitly disclose about ‘two or more active merchant category codes is different than the transaction merchant category code’.  However, Gerard teaches them explicitly.            
(see at least:   Gerard Abstract and Summary in paras [0005]-[0007];  & para [0034] about {“In some embodiments, the processing server 102 may identify transaction data for payment transactions involving local merchants 110 where the merchant category code is different from a merchant category code associated with the requesting merchant 104 (e.g., as included in the mutually beneficial merchant request or identified from the transaction data for payment transactions involving the requesting merchant 104). In such an embodiment, the local merchants 110 identified for a mutually beneficial merchant relationship with the requesting merchant 104 may be merchants in a different industry, such as to prevent competition with the requesting merchant 104.”};  & para [0055] about {“In some instances, transaction data entries 210 that corresponding to payment transactions involving local merchants 110 may also include a merchant category code that is different from a merchant category code associated with the requesting merchant 104, such as may be included in the mutually beneficial merchant request and/or identified form the merchant transaction data 306.”};  & para [0063] about {“In the example illustrated in FIG. 4, the mutually beneficial analysis module may identify merchants B, C, and D for mutually beneficial opportunities.  Merchants B and D are local merchants 110 that have different merchant category codes from the requesting merchant 104, merchant A.   Merchant C is an outside merchant 114 that has the same merchant category code as the requesting merchant 104, merchant A. ……… In the example illustrated in FIG. 4, the mutually beneficial analysis module may not identify merchants E and F as being mutually beneficial merchants due to merchant E being in outside of the geographic area 112 and having a different merchant category code and merchant F being in the geographic area 112 and having the same merchant category code.”};  which together are the same as claimed limitations above to include ‘two or more active merchant category codes is different than the transaction merchant category code’)       

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Wagner and Uzo with teachings of Izenson.  The motivation to combine these references would be to allow the merchant who may not be able to identify a transaction associated with the experience of the consumer, making it difficult for the merchant to target areas of improvement (see para [0003] of Wagner), and to provide a complete, protocol independent, real-time payment, single use, token system that is software based and does not depend on additional hardware, and that must be able to execute multiple consecutive transactions between the same consumer and a merchant, require one-time authentication, which will produce significant reductions in networking and computational overhead (see para [0022] of Uzo), and to identify business and perhaps synergistic opportunities between two merchants based on commonality of consumer by a form of unique identifiers and other transaction data 
(see para [0004] of Gerard).       


Wagner, Uzo and Gerard teach ---           
based on the determination, store (a multiple MCC indicator) in the database, (the multiple MCC indicator) being associated with the payment authorization request message;          
store the identified merchant category codes that are different than the transaction merchant category code in the database;      
receive (a clearing transaction message) that corresponds to the payment authorization request message;          
based on (the multiple MCC indicator) being stored in the database, enrich (the clearing transaction message) by:      
adding an indicator within a first data element of the clearing transaction 
message, the indicator providing indication that the transaction merchant identifier is associated with two or more merchant category codes;   and       
(see at least:   Wagner ibidem; and para [0125] about {“The received information may comprise, for instance, identification information, transaction information, and/or any other information that the payment processing network 26 may utilize in authorizing a financial transaction or performing a settlement and clearing procedure.”};  which together are the same as claimed limitations above)    
(see at least:   Uzo ibidem; & paras [0027]-[0028] about {“Each modified token and the records of transactions performed on it are returned to the clearing server device either after a period of inactivity, which indicates that the consumer has concluded his transactions, or whenever the clearing server device requests that the token be returned.  In either case, the update key used by the merchant is invalidated, the token with its transaction records are returned to the clearing server, and the copy of the token residing with the merchant is destroyed.  When the next request for the token is received by the clearing server device, from the same or a different merchant, a new token and a new update key is created and sent to the merchant. ...... As an aspect of the invention, if the clearing server receives a token request from a new merchant for a token that still resides with a previous merchant, the clearing server first retrieves the token and transaction records from the previous merchant, the token money balance is adjusted to reflect these transactions and an update key along with a new token is returned to the new merchant.  The token is in effect leased to each merchant with whom the consumer wishes to perform transactions. It is retrieved from that merchant by the clearing server, modified, and sent to a second merchant if the consumer wishes to perform transactions with this second merchant.  The consumer's token can only exist with one merchant at a time & so the consumer cannot conduct simultaneous transactions with two or more merchants at once.”}; & sub-section titled “Merchant” in  paras [0058]-[0063] cited above; & sub-section titled “Token” in paras [0069]-[0086] about {“The token contains several fields designed for authentication.  As a result, the merchant 14 using any or all of several alternative methods involving different fields may authenticate the token. ...... Moreover, after each transaction session, the token and all its transaction records are uploaded to the clearing server 12 and removed from the merchant database 15.  A new token is created for subsequent transaction sessions. A transaction session refers to the period during which a token resides with a merchant 14 and can be debited or credited. If the token expires or is recalled by the clearing server 12, that transaction session ends.  If the merchant 14 immediately after a token is recalled, requests the a token with the same token id from the clearing server 12, it will receive a different token; The token it receives will have the same token id but several different fields, including new random number and time fields.  The clearing server 12 always downloads a new token to the merchant 14 for each new transaction session. ...... An encrypted date and time field 76, stores when the token was created.  Every time the clearing server 12 (FIG. 1) modifies the token, this field 76 is updated in the token and on the clearing server database 13 (FIG. 1).  The token may be given a fixed life expectancy after which time transactions on it are halted and the merchant 14 uploads it to the clearing server 12 with its transaction records.  The merchant 14 can follow the upload with a request for the same token.  It will receive a new token with the same token id...... These checks are performed by the merchant when it receives a token from the clearing server 12 and by the clearing server 12 when it receives uploads from the merchant 14.  The merchant 14 must return each upload with an authentic token, which it received from the clearing server 12, and whose balance and hash value it has modified to reflect all the transactions performed on the token.  A token on which transactions have been performed will have two fields modified (field 78 & fields 86), otherwise it would not be considered authentic and the clearing server 12 would reject the token and the transaction uploads from the merchant 14.”}; & sub-section titled “Merchant Software” in paras [0092]-[0109] already cited above;  and sub-section titled “Additional Details and Embodiments” in paras [0160]-[0184];   which together are the same as claimed limitations above)    
(see at least:   Gerard ibidem to include ‘two or more active merchant category codes is different than the transaction merchant category code’)        

Wagner, Uzo and Gerard teach as disclosed above, but they may not explicitly disclose about ‘a multiple MCC indicator’ and ‘a clearing transaction message’/ ‘the clearing transaction message’.  However, Izenson teaches them explicitly.            
(see at least:   Izenson Abstract and Brief Summary in paras [0007]-[0012]; & para [0032] about {“Transaction data may be included in a transaction authorization message and/or a transaction clearing & settlement message. In some embodiments, the transaction data may be sent in real-time as a transaction is being performed. In some embodiments, the transaction data may be sent after a transaction has been completed or performed. In some embodiments, the transaction data may be sent to a payment processing network. In some embodiments, the transaction data may be include in exception messages or data files, related to disputes (e.g., fraud transactions and/or chargebacks).”}; & para [0112] about {“In step 702, a server computer 108a in the payment processing network 108 receives transaction data associated with a transaction between a user and a merchant. The transaction data may be related to a transaction that has been previously performed and/or completed. The transaction data may be an authorization message related to the transaction and/or a clearing and settlement message related to the transaction. The transaction data may include one or more of transaction-specific data (e.g., transaction amount), user data (e.g., user payment data, user contact data, user computing device data), merchant data (e.g., merchant location data, card acceptor identifier).”};  which together are the same as claimed limitations above to include ‘a clearing transaction message’/ ‘the clearing transaction message’;  & para [0023] for to enrich the transaction data; & para [0046] for to enrich a real-time transaction and to enrich a previously performed transaction; & para [0130] for the raw value may be enriched and modified to correct; & para [0131] for the transaction data may be enriched with merchant attributes data; & paras [0136]/[0140]/[0143]/ [0145]/[0146]/[0157]/[0168]/[0172]/ [0176]/[0179] for enrich/ enriched/enriching data; AND para [0002] about {“For example, a merchant may be identified by a merchant category code (MCC), a merchant name (e.g., “Big Box Store”), a merchant location (e.g., “Big Box Store-San Francisco”, “Big Box Store Location #1293”), or a specific location within the merchant location (e.g., “Electronics Counter--Big Box Store Location #1293”).”}; & para [0026] about {“…… This is not the case with merchants, who may be identified in various ways (e.g., merchant name, merchant location, merchant category code).  Even where the merchant's name or merchant's location are used as the identifier, there is often a lack of consistency for the merchant's name. ……”}; & para [0034] about {“The term “merchant identifier” may include any information that may be used to identify a merchant. For example, the merchant identifier may be one or more of a merchant name, a merchant address, a merchant location, a merchant category code (MCC), a merchant account number, &/or another piece of data used to identify one merchant from another merchant.  In some embodiments, the merchant identifier may be a card acceptor identifier (CAID), which may be a unique numeric (or alpha-numeric) identifier assigned to each merchant location by an acquirer.  The merchant identifier may be used to uniquely identify transactions associated with the merchant.  In some embodiments, the merchant identifier may also be a series of alphanumeric characters, one or more graphics, a token, a bar code, a QR code, or any other information that may be used to identify a merchant.”}; & para [0036] about {“In some embodiments, the merchant identifier for a merchant in the form of a merchant name and a merchant category code may be used to determine rules associated with the merchant.  The rules may indicate how the merchant name may be modified or transformed to generate a normalized merchant name.”}; & para [0037] about {“The term “merchant attributes data” may include to information or data that may be associated with a merchant. Merchant attributes may include a merchant address (e.g., street address, city, state, zip code), a merchant phone number, a merchant tax identification number, a merchant category code, and ownership hierarchy.  In some embodiments, the merchant attributes data for a merchant may also be used to correlate related transactions associated with the merchant.  In such embodiments, as the same merchant attributes data may be applied to all transaction from the same merchant, all transactions from the same merchant may be correlated to each other.”}; & para [0102] about {“For example, continuing with the first row of data in table 350 in FIG. 3B, the raw merchant name 352 is given as “ABC's Cafe #1003” 352a and the merchant category code (MCC) 354 is “5812” 354a from transaction data retrieved from an acquirer computer 106.  In such embodiments, the raw merchant name 352 and a merchant category code 354 may be a merchant identifier used to determine rules associated with the merchant.  The rules may indicate how the raw merchant name may be modified or transformed to generate a normalized merchant name 372.”}; & para [0103] about {“The merchant data processing module 108c-2 & the processor 108b may access the rules database 108f to determine the rule or rules applicable to the merchant identifier retrieved from the transaction data.  For example, a predefined rule may state that if positions 1-12 of the raw merchant name 352 include the characters “ABC's Cafe #” and the merchant category code 354 is “5812”, the descriptor merchant name 358 is equal to the raw merchant name 352 (e.g., “ABC's Cafe #1003” 352a).   The parsed merchant name 360 may be based on positions 1-10 & the merchant data processing module 108c-2 and the processor 108b may remove the merchant location-specific data (e.g., “#1003”).  The rules may further indicate that the normalized merchant name 362 and the doing business as (DBA) name 364 for “ABC's Cafe” 360a should be “ABCs Cafe and Lounge” 364a, and the merchant corporate name should be “The Restaurant Group” 366a.”};  & para [0114] about {“In step 704, the server computer 108a may retrieve a merchant identifier from the transaction data. The server computer 108a may evaluate the transaction data and retrieve at least the merchant identifier. In some embodiments, the merchant identifier may be a merchant name and/or a merchant category code (MCC) associated with the transaction.  For example, the merchant identifier for ABC's Cafe may be the merchant's raw name (e.g., ABC's Café #1003″) and the MCC (e.g., “5812”), as illustrated in the first two columns of FIG. 3B.”}; & para [0120] about {“In some embodiments, the merchant attributes may have been provided by the acquirer computer 106, an issuer computer 110 and/or from other third party sources (e.g., LexisNexis®, Dun & Bradstreet®).  The merchant attributes may include merchant data associated with the merchant identifier.  The merchant attributes may include a street address associated with a specific merchant location associated with the transaction data. Additional data included in the merchant attributes database 108e may include a primary merchant category code, a merchant phone number, a merchant tax identifier number, merchant ownership data (e.g., the merchant is minority-owned), foreign business identification numbers, etc.”};  which together are the same as claimed limitations above to include ‘a multiple MCC indicator’ and ‘a clearing transaction message’/ ‘the clearing transaction message’)          

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Wagner, Uzo and Gerard with the teachings of Izenson.  The motivation to combine these references would be to allow the merchant who may not be able to identify a transaction associated with the experience of the consumer, making it difficult for the merchant to target areas of improvement (see para [0003] of Wagner), and to provide a complete, protocol independent, real-time payment, single use, token system that is software based and does not depend on additional hardware, and that must be able to execute multiple consecutive transactions between the same consumer and a merchant, require one-time authentication, which will produce significant reductions in networking and computational overhead (see para [0022] of Uzo), and to identify business and perhaps synergistic opportunities between two merchants based on commonality of consumer by a form of unique identifiers and other transaction data (see para [0004] of Gerard), and to accurately correlate related transactions and provide comprehensive analytics for a merchant (see para [0004] of Izenson).          


Wagner, Uzo, Gerard and Izenson teach ---              
adding the  identified merchant category codes that are different than the transaction merchant category code to a second data element of the clearing transaction message;   and         
transmit the enriched clearing transaction message to the issuer associated with the payment account data.        
(see at least:   Wagner ibidem)     
(see at least:   Uzo ibidem; and sub-section titled “Transaction Operations” in paras [0124]-[0148] about{“FIG. 7 illustrates how a consumer 16 who already owns a token performs transactions with multiple merchants while FIG. 6 shows the process by which the clearing server 12 generates and downloads the token 68 to the merchant. ...... Once the token 68 is downloaded to the merchant 14(1), the consumer 16 may perform very many transactions and get very rapid responses since the token 68 is decremented or incremented on the merchant 14(1) for each transaction with no network overhead; Authentication is required only once from the clearing server 12.  After each transaction, the merchant side software decrements the token, writes the transaction details to the merchant database 15 and then gives the merchant 14 a transaction confirmation number along with the new money balance.  The merchant 14 releases the purchased item to the consumer 16 and sends him or her the token money balance. ...... The clearing server 12 polls merchant 14(1) (the first merchant) for the token 68 & all its transaction.  The merchant 14(1) periodically uploads tokens 68 & token transaction records to the clearing server 12.  If the token is not leased out, it means that such uploads have been received and the merchant 14 does not have to be polled. ...... The merchant 14(1) uploads the token 68 and transaction records to the clearing server 12. ... The clearing server 12 updates the clearing server database 13 with the records of all the transactions performed by consumer 16, generates a new token with the new money balance, creates an update key, and downloads both the token 68 and the update key to merchant 14(2). ... The merchant side software on merchant 14(2) decrements the token and then the merchant 14(2) downloads the purchased item to the consumer 16 along with the new token money balance. ... Once the token is downloaded to the merchant 14(2), the consumer 16 may perform very many transactions as in "E" above and get very rapid responses since all transaction confirmation is done locally on merchant 14 and no additional contact is required with the clearing server 12. ......If the token 68 received is authenticated, the transaction records uploaded from merchant 14(1) are applied to the clearing server database 13 in step 194. A random number is generated and used to create an update key.  A new token 68 is generated in step 204 and then both token and update key are downloaded to the merchant 14(2).  The amount of authentication performed by the clearing server 12 may be reduced if communication is via a secure channel or when communicating with a trusted merchant 14.”}; which together are the same as claimed limitations above)
(see at least:   Gerard ibidem to include ‘two or more active merchant category codes is different than the transaction merchant category code’)        
(see at least:   Izenson ibidem)     




Dependent Claims 11-17 and 19-20 are rejected under 35 USC 103 as unpatentable over Wagner in view of Uzo, Gerard and Izenson as applied to the rejection of independent Claim 10 above, and as described below for each claim/ limitation.             

With respect to Claim 11, Wagner, Uzo, Gerard and Izenson teach ---          
11.     The transaction processing server in accordance with claim 10,        
said each merchant record further comprising a transaction count value associated with 
each of the one or more active merchant category codes, the transaction count 3952059 (P07209-US-UTIL) value indicating a number of transactions processed by the merchant using the respective active merchant category code over a predetermined period, 
said operation of adding the two or more active merchant category codes further comprising adding the two or more active merchant category codes according to the transaction count value in one of the following:    numerical order and reverse numerical order.           
(see at least:   Wagner ibidem; and para [0090] about {“In the cryptogram request, terminal data(e.g., a terminal unpredictable number and a transaction amount) may be transmitted from the access device 34 to the payment card 32.  A processor in the payment card 32 may then generate a cryptogram using an application transaction counter on the payment card and the terminal data.  This cryptogram is then transmitted from the payment card to the access device 32.”};  which together are the same as claimed limitations above)     
(see at least:   Uzo ibidem; and sub-section titled “Operation Recapitulation” in paras [0149]-[0159] about {“The merchant 14 contacts the clearing server 12, submits the token id and PIN number received and requests the token 68 (FIG. 3) with an update key.  The update key is used to modify the money balance field on the token.  The initial amount of the transaction may be included in the request to the clearing sever 12.  The clearing server 12 may do either of the following:  a) Generate a token and an update key and download it to the merchant 14.  b) Perform the transaction on the token in its clearing server database 13 and send transaction confirmation to the merchant 14 along with the new token balance, without downloading a token to the merchant 14.  The merchant 14 receives the confirmation, releases the product and sends the money balance of the token to the consumer 16. ...... The consumer 16 connects to a second merchant 14(2) and enters his or her token id and PIN number at that merchant.  The merchant 14(2) contacts the clearing server 12, submits the token id and PIN number received and requests the token 68 (FIG. 3) with an update key.  The clearing server 12 then retrieves the token 68 with its transaction records from the first merchant 14(1).  The token 68 with all its records is removed from the merchant 14(1) from the merchant database 15(1) and from its memory 34 (FIG. 2).  This represents the end of the first transaction session.  The clearing server 12 authenticates the token 68; updates its clearing server databases 13 with the transaction records from merchant 14(1); and then generates a new token with an update key which is downloaded to merchant 14(2).”}; & para [0128] (details cited below);  which together are the same as claimed limitations above)      
(see at least:   Gerard ibidem)           
(see at least:   Izenson ibidem)     



With respect to Claim 12, Wagner, Uzo, Gerard and Izenson teach ---          
12.     The transaction processing server in accordance with claim 10,         
said operation of adding the two or more active merchant category codes further comprising adding the two or more active merchant category codes in one of the following:           numerical order and reverse numerical order.            
(see at least:   Wagner ibidem)     
(see at least:   Uzo ibidem; and para [0128] about {“This 
merchant 14(1) contacts the clearing server 12 with a request to get the token 68 associated with the token id and PIN number entered by the consumer 16.  The merchant side software has a list of clearing server 12 addresses contacted in order of decreasing proximity to the merchant.”};  which together are the same as claimed limitations above)     
(see at least:   Gerard ibidem)            
(see at least:   Izenson ibidem)     



With respect to Claim 13, Wagner, Uzo, Gerard and Izenson teach ---          
13.     The transaction processing server in accordance with claim 10,           
said processor further programmed            
compare the detected transaction merchant category code to the two or more active merchant category codes.          
(see at least:   Wagner ibidem)     
(see at least:   Uzo ibidem; and sub-section titled “Additional Details and Embodiments” in paras [0160]-[0184] cited above already)   
(see at least:   Gerard ibidem to include ‘two or more active merchant category codes is different than the transaction merchant category code’)           
(see at least:   Izenson ibidem)     



With respect to Claim 14, Wagner, Uzo, Gerard and Izenson teach ---          
14.     The transaction processing server in accordance with claim 13,          
said each merchant record further comprising a transaction count value associated with each of the one or more active merchant category codes, the transaction count value 
indicating a number of transactions processed by the merchant using the respective active merchant category code over a predetermined period,    
said operation of the two or more active merchant category codes that are different than the detected transaction merchant category code further comprising adding the 4052059 (P07209-US-UTIL) two or more active merchant category codes that are different than the detected transaction merchant category code according to the transaction count value in one of the following: numerical order and reverse numerical order.            
(see at least:   Wagner ibidem)     
(see at least:   Uzo ibidem; and sub-section titled “Additional Details and Embodiments” in paras [0160]-[0184] cited above already)       
(see at least:   Gerard ibidem to include ‘two or more active merchant category codes is different than the transaction merchant category code’)        
(see at least:   Izenson ibidem)     



With respect to Claim 15, Wagner, Uzo, Gerard and Izenson teach ---          
15.     The transaction processing server in accordance with claim 13,            
said operation of adding the two or more active merchant category codes that are different than the detected transaction merchant category code further comprising adding the two or more active merchant category codes that are different than the detected transaction merchant category code in one of the following:   numerical order and reverse numerical order.          
(see at least:   Wagner ibidem)     
(see at least:   Uzo ibidem; and sub-section titled “Additional Details and Embodiments” in paras [0160]-[0184] cited above already)      
(see at least:   Gerard ibidem to include ‘two or more active merchant category codes is different than the transaction merchant category code’)        
(see at least:   Izenson ibidem)     



With respect to Claim 16, Wagner, Uzo, Gerard and Izenson teach ---          
16.     The transaction processing server in accordance with claim 10,         
the clearing transaction message comprising an International Organization for Standardization (ISO) 8583 message.          
(see at least:   Wagner ibidem;  and para [0041] about {“An "authorization request message" may include an electronic message that is sent to a payment processing network and/or an issuer of a payment card to request authorization for a transaction.  An authorization request message according to some embodiments may comply with ISO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a consumer using a payment device or payment account.  The authorization request message may include an issuer account identifier that may be associated with a payment device or payment account.  An authorization request message may also comprise additional data elements corresponding to "identification information" including, by way of example only: a service code, a CVV (card verification value), a dCVV (dynamic card verification value), an expiration date, etc.”}; which together are the same as claimed limitations above)     
(see at least:   Uzo ibidem)   
(see at least:   Gerard ibidem)              
(see at least:   Izenson ibidem)     



With respect to Claim 17, Wagner, Uzo, Gerard and Izenson teach ---          
17.     The transaction processing server in accordance with claim 16,         
said operation of detecting the transaction merchant identifier comprises detecting the transaction merchant identifier from within a third data element of the ISO 8583 message.                
(see at least:   Wagner ibidem;  and para [0041] about {“An "authorization request message" may include an electronic message that is sent to a payment processing network and/or an issuer of a payment card to request authorization for a transaction.  An authorization request message according to some embodiments may comply with ISO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a consumer using a payment device or payment account.  The authorization request message may include an issuer account identifier that may be associated with a payment device or payment account.  An authorization request message may also comprise additional data elements corresponding to "identification information" including, by way of example only: a service code, a CVV (card verification value), a dCVV (dynamic card verification value), an expiration date, etc.”}; which together are the same as claimed limitations above)     
(see at least:   Uzo ibidem)   
(see at least:   Gerard ibidem)          
(see at least:   Izenson ibidem)     



With respect to Claim 19, Wagner, Uzo, Gerard and Izenson teach ---          
19.     The transaction processing server in accordance with claim 10,        
said operation of receiving the clearing transaction message comprising receiving a 
clearing batch file containing a plurality of clearing transaction messages.        
(see at least:   Wagner ibidem)     
(see at least:   Uzo ibidem; and para [0102] about {“Performing "tiered" authentication of the tokens 68 (FIG. 1) received from the clearing server 12 by performing a single check or multiple checks of the token 68 fields depending on the price or value of the transaction.  This may involve decrypting certain fields of the token 68, and/or running specific token data through a hashing algorithm.  This hashing process is first performed on the clearing server 12 and the results are encrypted and written 
onto the token 68.”}; which together are the same as claimed limitations above)      
(see at least:   Gerard ibidem)           
(see at least:   Izenson ibidem)     



With respect to Claim 20, Wagner, Uzo, Gerard and Izenson teach ---          
20.     The transaction processing server in accordance with claim 10,          
said transaction comprising a single-message transaction, wherein the payment 
authorization request message includes the clearing transaction message.        
(see at least:   Wagner ibidem; and para [0125] about {“The communication module 204 may also receive information from one or more of the modules in server computer 200 and generate an electronic message in an appropriate data format in conformance with a transmission protocol used in the system 10 so that the message may be sent to one or more components within the system 10. (to an issuer computer 28 or merchant computer 22).  The electronic message may then be passed to the external communication interface 203 for transmission.  The electronic message may, for example, comprise an authorization response message (e.g. to be transmitted to a merchant conducting a transaction) or may be an authorization request message to be transmitted or forwarded to an issuer.”}; which together are the same as claimed limitations above)      
(see at least:   Uzo ibidem; and para [0022] about {“In view of the foregoing discussion, it is clear that there is a need for a complete, protocol independent, real-time payment, single use, token system that is software based and does not depend on additional hardware. The system must be able to execute multiple consecutive transactions between the same consumer & a merchant, require one-time authentication, which will produce significant reductions in networking and computational overhead.”};  which together are the same as claimed limitations above)    
(see at least:   Gerard ibidem)          
(see at least:   Izenson ibidem)     




With respect to Claims 1-6/8-9, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of system Claims 10-17/19-20 as described above using cited references of Wagner, Uzo, Gerard and Izenson, because the limitations of these system Claims 1-6/8-9 are commensurate in scope to limitations, and thus duplicates, of the above rejected system Claims 10-17/ 19-20 as described above.           
Examiner notes that Izenson reference also teaches about message identifier and data element added in Claim 1 (see Izenson paras [0033]—{“In some embodiments, the same identifier may be assigned to two or more separate pieces of data (e.g., data messages), such that when they are received by a server computer, the two or more pieces of data may be correlated to each other.”}, [0046]—{“The term “merchant attributes message” may include a message associated with a merchant.  In some embodiments, the merchant attributes message may be generated and include merchant attributes data retrieved from the merchant attributes database.  In such embodiments, the merchant attributes message may be associated with specific transaction data using a unique identifier.  In some embodiments, where the merchant attributes are used to enrich a real-time transaction, the merchant attributes message and the transaction data may then be sent to an issuer computer and correlated using the unique identifier.  In other embodiments, where the merchant attributes are used to enrich a previously performed transaction, the merchant attributes message and the transaction data may then be sent to a data analyzer computer and correlated using the unique identifier.”}, [0075]—{“The messaging module 108c-3 and the processor 108b may associate the merchant attributes message with the transaction data using a unique identifier.”}, [0107]—{“The merchant data processing module 108c-2 and the processor 108b may perform a data normalization process on the merchant location data.  During the data normalization process, when the merchant data processing module 108c-2 and the processor 108b determines that one or more elements of the merchant location data do not correlate with each other, the merchant data processing module 108c-2 and the processor 108b may determine modifications to the one or more elements of the merchant location.  Based on the modifications, the merchant data processing module 108c-2 and the processor 108b may generate a modified merchant location.”}, [0134]—{“In such embodiments, the messaging module 108c-3 and the processor 108b may generate a unique identifier (e.g., a numeric or alphanumeric value, token, or other identifier), and associate the identifier with the merchant attributes message.  In such embodiments, the transaction data and the merchant attributes message may then be correlated with each other via the unique identifier by an issuer computer 110 and/or a data analyzer computer 112.”}, & [0176]—{“In some embodiments, the transaction data and the merchant attributes data may be sent in separate messages and associated using a unique identifier.”}.  

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 
shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Response to Arguments 
Applicant's RCE remarks and claim amendments dated 10 AUGUST 2022  with respect to the rejection of amended Claims 1-6, 8-17 and 19-20 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-6, 8-17 and 19-20, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding new citations/paras from already used references and new Gerard reference that have been added in response to the Applicant’s latest claim amendments.              

Applicant's arguments of 08/10/2022 with respect to rejection of Claims 1-6, 8-17 & 19-20 under 35 USC 103 have been considered, but they are moot in view of the new Gerard reference and additional citations/paras for rejection using previously used references (in different font), which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP  § 706.07(a).          

In response to the Applicant’s arguments of 08/10/2022 against the rejection under 35 USC 101, Examiner respectfully disagrees.  For example but not limited to, Examiner clarifies that contrary to the Applicant’s traversal that the instant application is not {"a method of organizing human activity, such as fundamental economics and practices, and/or commercial or legal interactions."}  --- on page 10 of the Applicant’s Remarks of 08/10/2022;  and further the Applicant has argued --- { None of the claim recitations recite concepts relating to the economy and commerce.} --- on page 12 of Applicant’s Remarks of 08/10/2022;  and Examiner notes, in response, that these arguments are without merit, because the word “merchant” is recited over 100 times in Claims Listing of 08/10/2022 and the phrase “merchant record/s” is recited a dozen (twelve) times in Claims Listing of 08/10/2022, and these recitations (“merchant” and “merchant record/s”) in said Claims Listing of 08/10/2022 by the Applicant clearly denote “fundamental economic principles or practices”;  and in addition other recitations in said Claims Listing of 08/10/2022, such as, ISO 8583 which is a [“standard (that) specifies a message format that describes credit card and debit card data that is exchanged between devices and card issuers. --see IBM 2-page NPL attached”] also denote ‘a method of organizing human activity, such as fundamental economic principles or practices, and/or commercial or legal interactions’.            

In response to the Applicant’s RCE arguments of 02/17/2022 on pages 1-9 against the rejection under 35 USC 101, Examiner respectfully disagrees.  Additionally, Examiner notes that in the Applicant’s own Specification states that MCC (Merchant Category Code) is included as “a data element of the transaction messages” (para [0003]) and the Applicant has described the problem with MCCs in para [0004] as ---   {“Incorrect MCCs can be included in payment transaction messages for a number of reasons.   For example, a point-of-sale (POS) terminal of the merchant may have been programmed incorrectly, thereby populating each transaction with an incorrect MCC.  In addition, many merchants qualify for and use multiple MCCs when processing transactions.  Merchants are becoming more dynamic and advanced in how they populate a transaction message.  One field or data element that often changes within each transaction 152059 (P07209-US-UTIL)is the MCC. While a cardholder may be shopping at a retail location, for example, the MCC the merchant uses in the transaction messages may not fall under a retail MCC. As such, the cardholder could miss rewards that he or she should have been able to receive from the issuer.”}          Furthermore, the solution described by the Applicant is recited in para [0006] using a server and a processor as---  {“In one aspect, a system for identifying multiple merchant category codes associated with a merchant processing a transaction is provided.  The system includes a database having a merchant table with one or more merchant records therein.  Each merchant record includes a unique merchant identifier associated with a distinct merchant and one or more active merchant category codes associated with the unique merchant identifier.  The system also includes a server coupled to the database.  The server includes a processor programmed to receive a clearing transaction message for the transaction. The clearing transaction message has payment account data associated with an issuer.  The processor is also programmed to detect a transaction merchant identifier that is included in the clearing transaction message and retrieve from the merchant table the merchant record having the unique merchant identifier that corresponds to the detected transaction merchant identifier.   Moreover, the processor is programmed to determine whether the retrieved merchant record includes two or more active merchant category codes, and if the retrieved merchant record includes two or more active merchant category codes, add an indicator within a first data element of the clearing transaction message.  The indicator provides indication that the transaction merchant identifier is associated with two or more merchant category codes.  In addition, the processor is programmed to add the two or more active2 52059 (P07209-US-UTIL)merchant category codes to a second data element of the clearing transaction message and transmit the clearing transaction message to the issuer associated with the payment account data.”}              In another solution described by the Applicant in para [0007] also using a server and a processor as---  {“In another aspect, a system for identifying multiple merchant category codes associated with a merchant processing a transaction.  The system includes a database having a merchant table with one or more merchant records therein.  Each merchant record includes a unique merchant identifier associated with a distinct merchant and one or more active merchant category codes associated with the unique merchant identifier.  The system also includes a server coupled to the database.  The server has a processor programmed to receive a payment authorization request message for the transaction.  The payment authorization request message has payment account data associated with an issuer and a merchant identifier.  The processor is also programmed to detect a transaction merchant identifier that is included in the payment authorization request message. Furthermore, the processor is programmed to retrieve from the merchant table the merchant record having the unique merchant identifier that corresponds to the detected transaction merchant identifier and determine whether the retrieved merchant record includes two or more active merchant category codes.  If the retrieved merchant record includes two or more active merchant category codes, the processor is further programmed to add an indicator within a first data element of a clearing transaction message corresponding to the payment authorization request message.  The indicator provides indication that the transaction merchant identifier is associated with two or more merchant category codes.   Moreover, the processor is programmed to add the two or more active merchant category codes to a second data element of the clearing transaction message and transmit the clearing transaction message to the issuer associated with the payment account data.”}         Examiner adds that the two solutions described in paras [0006] and [0007] are very similar in their descriptions of a server and a processor, as shown in attached Appendix.    

In response to the Applicant’s arguments of 10/28/2021 against the rejection under 35 USC 101, Examiner respectfully disagrees.  Also, Examiner clarifies that the instant application is nothing more than an improvement of an abstract idea.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.          

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.             

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    

 

Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.           

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov    

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691